Citation Nr: 1104325	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  05-28 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for a back condition.

5.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to May 1989.

These matters come before the Board of Veterans' Appeals (Board) 
from January 2004 and July 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In October 2010, the Veteran provided sworn testimony before the 
undersigned Veterans Law Judge (VLJ).  A copy of the transcript 
of that hearing is of record.

The Board has recharacterized the Veteran's mental disorder claim 
to include whether the Veteran is entitled to service connection 
for an acquired psychiatric disorder, to include PTSD.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

The issues of entitlement to service connection for right and 
left knee conditions, a back condition, an acquired psychiatric 
disorder, and tinnitus, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran has current bilateral hearing loss, as defined by VA 
regulation that is as likely as not related to in-service noise 
exposure.


CONCLUSION OF LAW

The Veteran's current bilateral hearing loss was incurred in 
service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
bilateral hearing loss, which represents a complete grant of the 
benefits sought with regard to this issue.  As such, no 
discussion of VA's duty to notify or assist is necessary.

The Veteran is seeking to establish service connection for 
bilateral hearing loss.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires credible and competent 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).  The second and third elements may be 
established by showing continuity of symptomology.  38 C.F.R. 
§ 3.303(b).

Continuity of symptomatology may be shown by demonstrating "(1) 
that a condition was 'noted' during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); see also Davidson, 581 F.3d at 1316. 

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if they 
are manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In making all determinations, the Board must fully consider the 
lay assertions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is 
competent and sufficient in a particular case is a factual issue 
to be addressed by the Board").  A layperson is competent to 
report on the onset and continuity of his current symptomatology.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).   Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has declared that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the Veteran, and the 
Veteran's demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

In this case, the Board has reviewed the record in its entirety 
and finds that both in-service and post-service documentation, 
including lay and competent medical evidence, establish that the 
Veteran's current bilateral hearing loss was caused by in-service 
noise exposure.

Impaired hearing will be considered a disability for VA purposes 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; when the 
thresholds for at least three of these frequencies are 26 
decibels; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  In 
this case, the evidence clearly establishes the existence of 
current bilateral hearing loss for the Veteran.  He filed his 
claim in January 2004, and was afforded a VA audiological 
examination in June 2005.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
45
60
LEFT
10
10
20
30
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  

Because the frequencies were greater than 40 decibels at 3000 and 
4000 Hertz in the right ear, and at 4000 Hertz in the left ear, 
the Veteran has bilateral hearing loss as it is defined in VA 
regulation.  The question is whether the current disability is 
causally connected to his service.

In his January 2004 claim, the Veteran stated that during his 
tour of duty aboard an aircraft carrier, he always wore ear 
protection, but that due to constant loud aircraft noise, his 
hearing deteriorated during service.  The Veteran's DD Form 214 
does confirm that he was an aviation boatswains mate (launching 
and recovery equipment) during service.  The Veteran reported 
that he was later denied entry into the Air National Guard due to 
his hearing deficiency.  The Board notes that the RO attempted to 
obtain the records from the Michigan Air National Guard, but was 
unsuccessful. 

As the Veteran's military occupational specialty is consistent 
with exposure to acoustic trauma, in the form of airplane noise, 
the Board finds that the Veteran's report of noise exposure in 
service are consistent with his circumstances of service.  

Having determined that the Veteran has a current hearing loss 
disability, and was exposed to acoustic trauma in service, the 
remaining question before the Board is whether there is nexus 
between the bilateral hearing loss and the Veteran's service.  In 
June 2005, the VA examiner confirmed the Veteran's in-service 
noise exposure, but noted that the Veteran's in-service 
audiological findings were within normal limits, and that the 
Veteran had occupational noise exposure since the service 
"(factory work, construction, truck driving)."  The Board's 
review of the Veteran's service treatment records does reveal 
normal findings during service in June 1984, June 1985, November 
1986, February 1988, and October 1988.  An April 1989 audiogram 
shows a large hearing deficiency, but the examiner then reported 
normal findings on retest in May 1989, following cleaning.  
Although the Report of Medical History at service separation, 
dated in April 1989, shows that the Veteran complained of hearing 
loss, the examiner opined that "since hearing was normal on 
discharge, it is not likely that the current hearing loss is 
related to military service."

In January 2006, however, the Veteran's wife submitted a written 
statement in support of his claim.  She reported that she knew 
the Veteran prior to his entry into active service, and that he 
had no issues with his hearing prior to service.  She personally 
observed that the Veteran's hearing deteriorated during his last 
year of service.  She recalls asking him about it while he was 
still in the Navy, and asking if he wore hearing protection while 
working on the ship, and that he reported wearing hearing 
protection, but that "it wasn't doing any good."

At his October 2010 Travel Board Hearing, the Veteran provided 
testimony establishing that he observed, by way of his personal 
senses, that his hearing diminished during his active service, 
and that it has continued to diminish ever since.  See hearing 
transcript at page 6.

Although the Veteran's first documented complaints related to 
hearing loss came several years after his 1989 discharge from 
active duty, he has provided credible and competent testimony 
regarding noise exposure in service, and with respect to having 
first noticed diminished hearing ability while in service.  Also, 
his spouse's statement concerning her personal observations as to 
her husband's diminished hearing during his service is credible 
and competent.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) 
(holding that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006). Also, the October 2010 testimony of the Veteran 
suggests a continuity of symptomatology. 

Resolving all reasonable doubt in favor of the Veteran, as is 
required by law, the Board finds that his hearing loss had its 
onset in service.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss.

REMAND

While the Board regrets the delay, the remaining issues are not 
yet ready for adjudication.  The Veteran contends, in essence, 
that service connection is warranted for left knee, right knee, 
low back and psychiatric disabilities on the basis that the 
conditions had their onset in service and have been chronic since 
that time.

The service treatment records show treatment for right and left 
knee problems during service, and the Report of Medical History 
at service separation, dated in April 1989, reflects that the 
Veteran complained of having swollen and painful joints, broken 
bones, foot trouble, frequent trouble sleeping and depression or 
excessive worry loss of memory or amnesia.  In addition, although 
he was found normal with respect to his back, the Report of 
Medical Examination at service separation, dated in April 1989, 
reflects that condition that was manifested by symptoms 
consistent with mechanical pain.

Records

Under 38 C.F.R. § 3.159(c), VA is obligated to assist the Veteran 
in obtaining copies of treatment records relevant to his claims.  
A review of the claims folder reveals an incomplete development 
of the record.  In particular, the Veteran reported at his 
hearing that he receives treatment at the Saginaw, Michigan, VA 
Medical Center, as well as the Ann Arbor, Michigan, VA Medical 
Center.  
See hearing transcript at page 17.  He reported being prescribed 
pain medication and a brace for his knees, as well as having MRIs 
performed.  The only VA medical records found within the claims 
folder are mental health treatment records dated in June and July 
2007, and February and August 2008.  Thus it appears that there 
is relevant evidence missing from the claims folder in this 
regard.  As such, a remand is required.

Also, with regard to the Veteran's mental disorder claim, he has 
provided testimony suggesting that his current mental disorder is 
causally connected to abusive treatment in-service by superiors, 
to include a chief and a lieutenant.  A review of the record, 
however, reveals that the Veteran's service personnel record has 
not been obtained, and the issue has not been developed in the 
sense of a claim for entitlement to service connection for 
posttraumatic stress disorder.  Thus, a remand is necessary for 
development of the record, as well as any requisite notice as to 
the requirements for a claim for PTSD.  38 C.F.R. § 3.159(b) 
(2010).

Examinations

As to the Veteran's back, the June 2005 VA examiner confirmed the 
diagnosis as degenerative disc disease of the lumbosacral spine 
but did not associate the condition with service.  In a July 2005 
addendum, the examiner opined that the back disability was not 
likely to have begun during service, due to the nature of the 
diagnosis as mechanical back disorder, which meant that there 
were no structural or skeletal changes.  The examiner further 
stated that "there is no history of any specific single incident 
of lumbosacral injury which the Veteran sustained."  The 
examiner's opinion did not comment on the Veteran's competent lay 
testimony that he had pain in service, which has continued since 
service.  Thus, the Board finds that this case must be remanded 
for another VA examination of the Veteran's spine.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  In the report, the 
examiner must acknowledge and discuss the Veteran report of a 
continuity of back pain since service.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

The Veteran also provided testimony as to the existence of 
bilateral knee pain in service, which has continued ever since.  
The service treatment records do confirm several instances of 
treatment between January 1987 and April 1987 for knee pain, 
swelling, and crepitus.  Also, as noted above, the Veteran has 
provided testimony indicating current treatment for bilateral 
knee problems, for which the record must be further developed.  
However, the June 2005 VA examiner was unable to render a current 
diagnosis related to the knees.  The Board finds that the Veteran 
should be afforded a new and current examination, which reflects 
the current nature of any left and/or right knee disability and 
opines as to a causal connection to service.  Again, the examiner 
must acknowledge and discuss the Veteran report of a continuity 
of bilateral knee pain since service.  See Dalton.

In the course of developing the Veteran's mental disorder claim, 
to include a claim for PTSD, the Veteran should be afforded a VA 
examination to assess the nature and etiology of any current 
mental disorder, to include PTSD, anxiety, and depression.  The 
Veteran's record, including his service personnel record, and his 
post-service statements and hearing testimony, should be 
considered in the examiner's discussion of the etiology of any 
current mental disability.

Tinnitus

With regard to the Veteran's claim that he is entitled to service 
connection for tinnitus, the Board observes that after the July 
2005 denial of the claim, the Veteran submitted a written 
statement in June 2006 indicating his disagreement with the 
denial.  To date, the RO has not issued a Statement of the Case 
(SOC) with regard to that issue.  The Board has no discretion and 
is obliged to remand this issue for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In reaching 
this determination, the Board acknowledges that in an unappealed 
February 2009 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for tinnitus.  Here, however, because the 
Veteran filed a Notice of Disagreement (NOD) in June 2006 
challenging the RO's July 2005 denial of service connection for 
tinnitus, the matter remains pending in appellate status until a 
Board decision resolves the appeal.  See Jones v. Shinseki, 619 
F.3d 1368 (Fed. Cir. 2010) (where an NOD is filed and no SOC is 
issued, that claim is resolved by a later appellate adjudication 
of a subsequent claim where the claim stems from the same 
underlying disorder and the claimed disability is identical or 
substantially similar).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran any requisite notice 
as to the evidence necessary to establish a 
claim for posttraumatic stress disorder 
(PTSD), to include for personal assaults.

2.  Obtain and associate with the claims 
folder the Veteran's service personnel 
records.

3.  Obtain and associate with the claims 
folder all relevant, nonduplicative VA 
outpatient treatment records related to all 
of the Veteran's claims, including but not 
limited to records from the Ann Arbor, 
Michigan, and Saginaw, Michigan, VA treatment 
facilities.  

4.  Afford the Veteran an appropriate VA 
examination to determine the nature, extent, 
onset, and etiology of any currently 
diagnosed right knee, left knee and/or back 
disability found to be present.  The claims 
folder should be made available and reviewed 
by the examiner.  All indicated studies 
should be performed and all findings should 
be reported in detail.  The examiner should 
comment on the Veteran's testimony and other 
statements regarding the onset and continuity 
of his left knee, right knee back problems 
since service, the complaints and findings 
noted at separation, and opine whether it is 
at least as likely as not that any right 
knee, left knee and/or back disorder found to 
be present is related to or had its onset 
during service.  The rationale for all 
opinions expressed should be provided in a 
legible report.

5.  Afford the Veteran a VA psychiatric 
examination to determine the nature, extent, 
onset, and etiology of any currently 
diagnosed mental disorder, to include PTSD.  
The claims folder should be made available 
and reviewed by the examiner, including the 
service personnel records.  All indicated 
studies should be performed and all findings 
should be reported in detail.  The examiner 
should comment on the Veteran's testimony and 
other statements regarding the onset and 
continuity of his mental disorder, to include 
anxiety and/or depression, since service and 
the complaints noted at separation.

If during post-remand development it is 
established that the Veteran experienced in-
service stressors related to poor treatment 
by his superiors, the examiner is asked to 
render an opinion as to whether the Veteran 
has a current diagnosis of PTSD, and if so, 
whether that diagnosis is related to an in-
service stressor.  

The rationale for all opinions expressed 
should be provided in a legible report.

6.  Readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain denied, 
the Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

7.  Issue a Statement of the Case with regard 
to the issue of entitlement to service 
connection for tinnitus.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


